Citation Nr: 1418442	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-27 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for lung disability manifested by dyspnea.

2.  Entitlement to service connection for skin disability, including scleroderma, affecting the extremities.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION


The Veteran had active duty service from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky.  

The Veteran was afforded an April 3, 2012 hearing before the undersigned.  A hearing transcript is associated with the record. 

The Veteran submitted additional evidence following the last prior adjudication by the agency of original jurisdiction (AOJ).  In January 2012, he waived his right to AOJ review.  38 C.F.R. § 20.1304(c).

The Board notes that the AOJ separated the issues pertaining to a skin disorder into two issues: a rash and nodules affecting the lower extremities and nodules affecting the upper extremities.  Review of the record shows that the Veteran has a scleroderma diagnosis affecting all extremities.  The claimed skin disability on appeal has been recharacterized into a single issue on the title page.  


FINDINGS OF FACT

1.  The Veteran is not shown to have had ionizing radiation exposure during service. 

2.  Any current skin disability, including scleroderma, or lung disability manifested by dyspnea is not attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a lung disability manifested by dyspnea that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2013).

2.  The Veteran does not have scleroderma or other skin disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), has been in effect since November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision has been accomplished.  Through a March 2010 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims, including the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO notified the Veteran that VA was responsible for obtaining records from any Federal agency and would make reasonable efforts to obtain evidence from non-Federal custodians.  He was invited to submit any evidence in his possession.  A remand for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist.  Service treatment records, personnel records, Social Security Administration (SSA) disability records, and VA treatment records have been obtained.  The Veteran has submitted written statements and published medical articles in support of his claims.  

The Veteran claims he was exposed to ionizing radiation in service.  However, his currently claimed disabilities are not identified as radiogenic diseases.  38 C.F.R. § 3.311(b)(2).  The AOJ requested a Form DD 1141 Record of Occupational Exposure to Ionizing Radiation for the Veteran, but received a negative response.  This is not surprising because the Veteran has not alleged that he was ever required to have such a form, wear a badge that would record exposure, or work in an area that specifically required such precautions.  Based upon the multiple vague responses from the Veteran about the details of his alleged radiation exposure, the AOJ issued a September 2011 formal finding of a lack of information required to corroborate his assertions of radiation exposure.  VA complied with its duty to obtain an ionizing radiation dose assessment.  38 C.F.R. § 3.311.

The Veteran has not been afforded a VA examination in connection with his claims.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

As will be discussed below, the Veteran's reports of ionizing radiation exposure are not substantiated by official department records and are otherwise not probative.  The Veteran also submitted an article from a private law firm stating that Fort Richardson was a toxic superfund site, but has not otherwise made any assertion that he had exposure to toxins in service.  As detailed below, the article standing alone is too vague to suggest an in-service event.  

In other words, there is no probative evidence of an event, disease, or injury in service to which his claimed disabilities could be related.  Id.  Accordingly, VA examinations are not necessary for the claims on the basis of alleged radiation exposure.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  

The Board notes that service treatment records show an isolated treatment for foot rash.  At the April 2012 hearing, the Veteran stated that he had a continuity of symptomatology of leg cramps and "cracking" affecting feet and ankles beginning in service.  He conceded that the rash affecting his legs began in approximately 2008.  VA treatment records also confirm his account of the leg rash initially manifesting in 2008.  See VA treatment records dated in September 2008, March 2009, and July 2010.  There is absolutely no competent evidence even remotely suggesting that symptoms beginning in service are in any way related to his current rash diagnosed as scleroderma, which manifested many years after service.  Id. At the April 2012 hearing, he conceded that his treating physicians were unsure of the etiology for his scleroderma.  Again, his generalized assertion that foot "crackling" and leg pain beginning nearly 50 years ago in service is related to his current skin disorder is insufficient to show a nexus for purposes of obtaining a VA examination.  Id.

Briefly, the Board also notes that SSA records clearly document dyspnea being related to post-service environmental exposures.  A nexus to service for dyspnea, even under the low standards for purposes of providing a VA examination, is not met for this claim.  Locklear, supra. 

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

If certain chronic disorders, such as scleroderma, manifest to a compensable degree within one year after separation from service, they may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As will be discussed in detail below, the Veteran was not shown to develop scleroderma until many years after service.  Thus, the presumption is not helpful to this Veteran.

However, scleroderma is a chronic disability under 38 C.F.R. § 3.309(a).   An alternative method of establishing the second and third Shedden/Caluza element for scleroderma is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b)).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions such as the etiology of scleroderma.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) do not show any complaints or treatment traceable to the currently diagnosed scleroderma.  STRs dated in February 1965 show that the Veteran had fissuring on the skin of his feet following prolonged use of "K heels."  It appears he was given some kind of topical treatment.  On his Report of Medical History for separation, he denied having or ever having shortness of breath or any foot trouble.  Contemporaneous clinical examination showed that his lungs and chest, heart, and skin was clinically examined and deemed to be normal. 

Nonetheless, the Veteran's primary contention is that his currently claimed disabilities are related to in-service ionizing radiation exposure from when he witnessed an atomic weapon detonation.  In his April and August 2010 Radiation Dose Assessment Questionnaires, the Veteran reported that the exposure occurred at Fort Richardson between 1963 and 1965.  He could not recall an operation or code name.  He reported "we went to about a mile from the location to witness the explosion."  He further detailed that "we observed the mushroom smoke from the explosion."  

Review of personnel records show that the Veteran was stationed at Fort Richardson from May 19, 1964 to November 4, 1965.  His military occupational specialty is listed as a truck driver.  The Veteran does not allege, nor do service records in any way suggest, that he was ever monitored for ionizing radiation exposure.  

Review of SSA records show that the Veteran has been in receipt of disability benefits since December 1994 for chronic obstructive pulmonary disorder (COPD) and herniated lumbar disc.  As relevant, an SSA pulmonary examination from January 1995 reveals that the Veteran developed dyspnea in approximately 1992.  He had worked for 17 or 18 years in mining.  Chest X-rays revealed silicosis and the examiner commented that the Veteran' silicosis resulted from his history of exposure to coal and rock.  

VA treatment records show that the Veteran began to complain about a skin rash affecting his shin in September 2008.  It would later be diagnosed as scleroderma, for which the Veteran had extensive treatment.   

The Veteran had a May 2012 hearing.  He reported having a rash affecting his ankles, feet, and toes during service and receiving topical medication for treatment.  He believed he was exposed to radiation when he witnessed an alleged atomic bomb detonate while he was stationed at Fort Richardson, Alaska.  He always had pain in his legs, but did not experience rashes or large nodules until approximately 2008.  He was also found to have nodules in his lungs.  He was informed that these symptoms were all part of scleroderma.  He stated that it was a rare disease and his treating physicians were unsure of its etiology.  

The Veteran contends scleroderma is related to alleged in-service radiation exposure.  He is competent to report on anything capable of lay observation, such as events he witnessed during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno, 6 Vet. App. at 469-71.  In deciding whether his reports are credible, the Board considers such factors as possible bias, conflicting statements; internal inconsistency, facial plausibility and consistency with other evidence.  Buchanan, 451 F.3d at 1336-7; Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

The Board considers the issue of whether the reported explosion was a nuclear weapon or otherwise exposed the Veteran to ionizing radiation to require specialized expertise.  His reports necessitate circumstantial inferences, such as the mushroom cloud description indicating an atomic weapon or proximity to the explosion to result in harmful ionizing radiation exposure.  The Veteran does not have specialized nuclear science or medical training, and he is not competent to make these inferences.  His reports asserting that the explosion he witnessed was an atomic bomb are not competent.  38 C.F.R. § 3.159(a)(1).  

Moreover, the details given about the bomb explosion being an atomic bomb explosion are highly suspect.  Atomic bomb detonations are presumably a significant event and it would appear that they would be documented in some manner.  Furthermore, the Veteran states that the explosion occurred on base.  Fort Richardson is located approximately 12 miles away from downtown Anchorage, Alaska.  Thus, even assuming he was a competent reporter for this matter, his reports that the bomb explosion was indeed an atomic bomb explosion are facially implausible.  Caluza, 7 Vet. App. at 510-511.

Briefly, the Board notes that the Veteran submitted published medical articles in support of his claim as relating his currently diagnosed scleroderma to radiation exposure.  As the Board rejects any assertion of in-service ionizing radiation exposure, further consideration of the medical articles is not necessary.  

The Veteran submitted an article from a private law firm identifying Fort Richardson as an Alaska superfund site.  It encouraged individuals who have experienced adverse health outcomes and may have been exposed to toxins from Fort Richardson to contact them.  The article does not specify the quantity and dates of environmental toxin exposure.  Moreover, the Veteran has not provided any lay reports about toxin exposure at Fort Richardson beyond his assertions of witnessing an atomic bomb explosion.  (See March 2010 claim; April 2010, August 2010, and May 2011 Veteran reports).  For these reasons, the Board considers the article too general and vague to be relevant to the current claim.  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).

The Board has considered whether service connection is warranted based upon an in-service event, injury, or disease apart from ionizing radiation exposure.  38 C.F.R. §§ 3.303, 3.303(b).  The Veteran had limited treatment in service for fissuring on the skin of his feet.  At the April 2012 hearing, he asserted a continuity of symptomatology for leg cramps and "cracking" on his feet.  However, he conceded that the rash affecting his legs did not occur until recently and his treating physicians were unsure of the etiology of scleroderma.  Review of VA treatment records does not provide any indication that his current dermatological disorders were in any way related to service.  See generally VA treatment records from 1999 to 2011.  A nexus to the in-service foot rash and/or leg cramps for the currently diagnosed scleroderma has not been demonstrated.  

For the claimed lung disability, the Veteran denied having shortness of breath on his medical history questionnaire at separation and SSA disability records clearly relate lung disability to post-service environmental exposures.  The weight of the evidence is against a nexus to service for this claim.  

For the reasons stated above, the preponderance of the evidence is against the claims and there is no doubt to be resolved.  Service connection for the claimed dyspnea and skin disorders, diagnosed as scleroderma, must be denied.


ORDER

Service connection for lung disability manifested by dyspnea is denied.

Service connection for skin disability, including scleroderma, affecting the extremities is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


